Citation Nr: 0944664	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-38 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to a higher initial evaluation in excess of 
30 percent for the service-connected PTSD for the period 
prior to February 21, 2006 (exclusive of the period from 
January 3, 2005 to April 30, 2005 during which time a 
temporary total evaluation was assigned pursuant to 38 C.F.R. 
§ 4.29), and an increased evaluation in excess of 50 percent 
for the period beginning February 21, 2006.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection for PTSD 
and assigned a 10 percent evaluation effective March 15, 
2004, and a 100 percent evaluation under 38 C.F.R. § 4.29 
(for a period of hospitalization over 21 days) from January 
3, 2005 to April 30, 2005.  

In August 2006, the RO increased the rating of the service-
connected PTSD from 10 percent to 30 percent effective March 
15, 2004 (exclusive of the 100 percent evaluation assigned 
from January 3, 2005 to April 30, 2005), and in September 
2007, the RO increased the rating of the service-connected 
PTSD from 30 percent to 50 percent effective February 21, 
2006  

As the claim for a higher rating for the service-connected 
PTSD prior to February 21, 2006, involves a request for 
higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

Because ratings higher than 30 percent and 50 percent are 
available, and because a claimant is presumed to be seeking 
the maximum available benefit for a given disability, the 
claim for higher rating as reflected on the title page 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The claim must be remanded for further evidentiary 
development.  

In June 2009, the Veteran advised VA that he had been granted 
Social Security Administration (SSA) disability benefits.  
Although he did not identify a specific date for the award of 
SSA benefits, he indicated that the award occurred at some 
point since November 2008.  Where there is actual notice to 
VA that an appellant is receiving SSA disability benefits, VA 
has the duty to acquire a copy of the decision granting 
benefits and the supporting medical documentation.  Baker v. 
West, 11 Vet. App. 163 (1998).  Accordingly, upon remand, the 
AMC/RO should request all SSA records relating to the 
Veteran's grant of SSA disability benefits.

With regard to the issue of entitlement to a TDIU, the Board 
notes that the Veteran wrote in his June 2009 correspondence 
that he was claiming "100% PTSD/UNEMPLOY[ABILITY]." 

In Rice v. Shinseki, the Court of Appeals of Veterans Claims 
(CAVC) held that a claim for a TDIU is not a freestanding 
claim.  Rather, it is a claim for an increased rating (a 
total rating based on individual unemployability) for the 
underlying disability(ies).  Such a claim may be expressly 
raised or it may be "reasonably raised by the record," and 
the claim may be filed as a component of an initial claim or 
as a claim for an increased rating for a service-connected 
disability.  If a veteran asserts entitlement to a TDIU 
during the appeal of the initial evaluation assigned, such as 
in the present case, the issue is part of the underlying 
claim for an increased initial evaluation.  22 Vet. App. 447 
(2009).  

In light of the CAVC's decision in Rice, the Board finds that 
the Veteran has raised the issue of entitlement to a TDIU as 
part of his claim for a higher initial rating for the 
service-connected PTSD.  Although they are listed separately 
on the title page, the Board notes that the issues are not 
independent and must be adjudicated as one claim.  See Rice, 
22 Vet. App. at 455.  

Accordingly, upon remand, the AMC/RO should schedule the 
Veteran for a VA examination to determine the severity of his 
service-connected disabilities and their cumulative effect on 
his ability to secure and follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

For these reasons, the case is REMANDED for the following 
action:

1. After completing any initial 
development deemed warranted based upon a 
review of the entire record, the RO should 
take appropriate steps to contact the SSA 
and attempt to obtain all records 
pertinent to the Veteran's award of Social 
Security disability benefits, including 
any decisions and/or determinations, and 
all supporting medical documentation 
utilized in rendering the decision.  

The RO should also obtain all of the 
Veteran's VA treatment records since May 
2008.    

The RO should make as many attempts as 
necessary to obtain all identified records 
and all records obtained must be 
associated with the claims file.  If the 
search for any requested records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such records 
do not exist or that further efforts to 
obtain them would be futile.  The Veteran 
should be informed of same in writing.  

2.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the 
record.  Then, the RO should schedule the 
Veteran for an appropriate VA 
examination(s) to ascertain whether his 
service-connected disabilities alone 
preclude him from obtaining or maintaining 
all forms of substantially gainful 
employment.  

The entire claims file, including a copy of 
this remand, must be made available to the 
examiner(s) for review, and the examiner(s) 
must acknowledge receipt and review of 
these materials in any report generated as 
a result of this remand. .  Accordingly, 
the examiner(s) should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any 
indicated studies.  

Based on his/her review of the case, the 
examiner(s) should opine as to whether the 
service-connected disabilities (consisting 
of PTSD, type 2 diabetes mellitus, 
peripheral neuropathy of the left lower 
and right lower extremities, tarsal tunnel 
syndrome, and impotence) alone (i.e., 
without regard to the Veteran's 
nonservice-connected disabilities or the 
Veteran's age) are productive of an 
overall level of incapacity sufficient to 
prevent him from securing and following 
any form of substantially gainful 
employment consistent with his educational 
and occupational experience.  To the 
extent multiple VA examinations are 
required, each examiner is asked to take 
into account all of the Veteran's service-
connected disorders when addressing the 
issue of unemployability.  

The examiner(s), in a printed 
(typewritten) report(s), should set forth 
his/her examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  Specific references 
to the Veteran's claims file, including 
the Veteran's VA treatment records and the 
SSA records, and the Veteran's lay 
assertions should be provided.  

3.  The RO should then readjudicate the 
remanded claim in light of all pertinent 
evidence and legal authority.  If any 
benefit sought remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case (SSOC), and provide 
the Veteran and his representative, if 
any, the requisite time period to respond.  
The case should then be returned to the 
Board for further appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


